DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Amendment filed 14 January 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1, 3, 11, 13, and 20 have been amended. Claims 2 and 12 have been canceled. Claims 1, 3-11, and 13-20, all the claims pending in the application, are rejected.

Response to Amendment
In view of the amendments to claims 1 and 11, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0140230 to Miller (hereinafter “Miller”) in view of U.S. Patent Application Publication No. 2013/0201482 to Munro (hereinafter “Munro”) and further in view of U.S. Patent Application Publication No. 2005/0026765 to Escal (hereinafter “Escal”).
As to independent claim 1, Miller discloses a blood sample processor for imaging a centrifuged blood sample (Abstract and [0089] discloses that Miller is directed to a method of image inspection of a centrifuged blood sample; [0071] discloses a processor which performs the disclosed method), comprising: a transparent container with the centrifuged blood sample therein ([0086-0089] and Fig. 2A disclose a transparent container containing the centrifuged blood); an illumination source for illuminating the centrifuged blood sample, positioned at an oblique angle ([0095] and Fig. 2B discloses radiation source 252 angularly offset from the container with respect to camera 256, the radiation source projecting a beam of radiation onto the centrifuged blood sample); a digital camera disposed opposite the transparent container for imaging the centrifuged blood sample ([0086, 0089] and Fig. 2A discloses a camera 256 for imaging the centrifuged blood sample); and a processor for processing the centrifuged blood sample image and determining relative locations of component layers of the centrifuged blood sample ([0098-0106, 0122-0124] discloses performing image analysis on the images to determine locations of layers in the centrifuged blood sample; See Figs. 2E-2I).
Miller does not expressly disclose that the oblique angle at which the illumination source is positioned is off a center axis of the transparent container.
Munro, like Miller, is directed to an optical imaging system which images an illuminated container for measuring a liquid level therein (Abstract, [0075]). Munro discloses that the light source which illuminates the container is disposed at a vertical offset angle such that the illumination is pointed at a downward angle off a center axis of the container (See Fig. 9B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to offset the light source vertically off a center axis of the transparent container, as taught by Munro, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid direct light from the source from reaching the imager, as desired by both references ([0073] of Munro and [0095] of Miller).
The proposed combination of Miller and Munro does not expressly disclose that the processor comprises a liquid level height sensor for determining an actual location of a surface of the centrifuged blood sample. 
Escal, like Miller, is directed to a centrifuge for liquid level analysis (Abstract and [0074]). Specifically, Escal discloses that the centrifuge comprises a liquid level detector 63 connected by a line 64 to a control unit 27 which determines the actual height of the top of the liquid 69 in container 6 ([0074-0078] and Figs. 4 and 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Miller and Munro to include a liquid level detector connected to a processor which determines the actual height of the top of the liquid in the container, as taught by Escal, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately control filling and removal of liquid.

As to claim 3, the proposed combination of Miller, Munro and Escal further teaches that the processor determines actual locations of component layers of the centrifuged blood sample ([0095-0106, 0122-0124] of Miller discloses performing image analysis on the images to determine locations of layers in the centrifuged blood sample; See Figs. 2E-2I).
As to claim 7, the proposed combination of Miller, Munro and Escal further teaches that the illumination source illuminates the centrifuged blood sample at a 30 degree angle to the transparent container ([0095] of Miller discloses that the offset angle may be between 10 and 45 degrees; see Fig. 2B). 
As to claim 8, the proposed combination of Miller, Munro and Escal further teaches that the digital camera is a color digital camera ([0116] of Miller discloses that the digital camera is capable of discerning RGB hues). 
As to claim 9, the proposed combination of Miller, Munro and Escal further teaches an external reference for determining actual locations of component layers of the centrifuged blood sample ([0095-0096] of Miller discloses a back wall 257A of the enclosure, the spacing of which (relative to the holder 254) is used to translate pixel space to actual space; [0122-0124] of Miller discloses performing image analysis on the images to determine locations of layers in the centrifuged blood sample; See Figs. 2E-2I). 

Independent claim 11 recites a method of analyzing a centrifuged blood sample, comprising
Claims 13 and 17-19 recite features nearly identical to those recited in claims 3 and 7-9, respectively. Accordingly, claims 13 and 17-19 are rejected for reasons analogous to those discussed above in conjunction with claims 3 and 7-9, respectively.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Munro and Escal and further in view of U.S. Patent Application Publication No. 2018/0372715 to Kluckner et al. (hereinafter “Kluckner”).
As to claim 4, the proposed combination of Miller, Munro and Escal does not expressly disclose that the illumination source uses monochromatic light below a yellow wavelength. 
Kluckner, like Miller, is directed to performing image processing on images of centrifuged blood specimen to identify liquid levels therein (Abstract and [0032-0033]). Kluckner contemplates using light sources which project monochromatic light at different wavelengths including green and blue which are below the wavelength of yellow ([0067-0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Miller, Munro and Escal to radiate monochromatic light at a wavelength below that of yellow, as taught by Kluckner, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to find the optimal image for level determination ([0073] of Kluckner). 
As to claim 5, the proposed combination of Miller, Munro, Escal and Kluckner further teaches that the illumination source uses multiple wavelengths of light below a yellow wavelength ([0067-0071] of Kluckner contemplates emitting two or more spectra including green and blue which are below the wavelength of yellow). 

Claims 14-15 recite features nearly identical to those recited in claims 4-5, respectively. Accordingly, claims 14-15 are rejected for reasons analogous to those discussed above in conjunction with claims 4-5, respectively.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Munro, Escal and Kluckner and further in view of U.S. Patent Application Publication No. 2010/0317106 to Levine et al. (hereinafter “Levine”).
As to claim 6, the proposed combination of Miller, Munro, Escal and Kluckner does not expressly disclose that the multiple wavelengths of light are selected to highlight each of a clean buffy coat layer and a transition layer. However, Levine discloses that the wavelength of light is selected to illuminate a centrifuged blood sample in order to identify buffy coat layer including multiple layers therein (See Fig. 3 and [0032, 0051-0057]). It would have been obvious to one of ordinary skill in the art to modify the proposed combination of Miller, Munro, Escal and Kluckner to select the light in order to identify a buffy coat layer and its upper and lower boundaries, as taught by Levine, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to extract components of interest ([0032] of Levine). 

Claim 16 recites features nearly identical to those recited in claim 6. Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 6.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Munro and Escal and further in view of U.S. Patent Application Publication No. 2008/0111988 to Maroney et al. (hereinafter “Maroney”).
As to claim 10, the proposed combination of Miller, Munro and Escal does not expressly disclose a pipette for removal of the component layers of the centrifuged blood sample from the transparent container. However, Maroney discloses a pipette which is used for insertion into a container of a centrifuged blood sample for aspirating a volume of interest corresponding to layers of liquid ([0034-0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Miller and Munro to include a pipette for removing volumes of interest from the container, as taught by Maroney, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to extract components of interest ([0002] of Maroney). 

Claim 20 recites features nearly identical to those recited in claim 10. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M CONNER/Primary Examiner, Art Unit 2663